Citation Nr: 1031830	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-28 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A Notice of 
Disagreement was filed in May 2005, a Statement of the Case was 
issued in July 2006, and a Substantive Appeal was received in 
September 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant indicated in a January 2007 statement that he 
wanted a Board hearing at the RO.  Pursuant to 38 C.F.R. 
§ 20.700, a hearing on appeal will be granted to an appellant who 
requests a hearing.  To ensure procedural due process, the case 
is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before the Board to be held at the 
Regional Office. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


